DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed 18 April 2022.
Claims 44-48, 51-65 have been examined and are allowed.
Reasons for Overcoming the Art of Record
The following is examiner's statement of reasons for overcoming the art of record:
Claims 44-48 and 51-65 include a combination of limitations that result in a specific set of steps that were not obvious in view of the art of record. At a high level the invention receives an audio request for additional content, selects content based on determining a historical engagement time for the user, comparing target engagement times associated with a plurality of additional content items with the target engagement time shorter than the total duration of the additional content items with the historical engagement time of the user, and providing the selected additional content item to the user. These concepts are embodied in independent claim 1. The art of record discloses measuring historical engagement time of users for viewing particular content items and selecting additional content items that broadly match the historical engagement times of users.
However, the claims specifically include content that has associated with it a target engagement time that is less than the duration of the content item. The ability to select content items (i.e., advertisements) based on an advertiser's specific target engagement time rather than the total duration of the content item allows an advertiser to prepare advertisements that are longer in duration, but have a target engagement time that is shorter that covers the most important/salient portions of the content (see 0017 of the specification). This allows the advertiser to better ensure that a viewer receives and views the most important content in an advertisement. 
Regarding 35 U.S.C. § 101:
The claims include the abstract concepts of matching a user's historical engagement times with an advertisements target engagement time. The claims fall under Methods of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). The claims provide advertising content that is deemed to better suit a particular viewer of the advertisement. This is a solution to a business arrangement between advertisers and content providers.
Under Step 2A Prong 2 the claims include a combination that offers the additional elements of an audio codec that receives an audio request for content, and tracking consumption data for users to measure a historical engagement time. The ordered combination of these additional elements offer more than merely adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). The ordered combination of steps is applying or using the judicial exception with a combination of additional elements and functions, which amounts to more than generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e)).
#Examiner sets forth the following references as being the closest to the Applicant's inventive concept:
Chung et al. (US 2012/0158502 A1): Chung teaches selecting content based upon matching a user's historical engagement time with similar content based on the content having a similar engagement time, but does not teach matching based upon an advertiser supplied target engagement time that is shorter than the duration of the content.
Flynn (US 2015/0341752 A1): Flynn teaches an audio codec in a digital system that receives audio data corresponding to a user's request. However, Flynn does not teach matching a user's a historical engagement times with advertiser supplied target engagement times for content.
Yi (US 2015/0058114 A1): Yi teaches selecting advertisements based on an expected price per time unit which is based on a historical dwell time per impression. However, Yi does not teach matching content based on a user's historical engagement time and a target engagement time for content that is less than the duration of the content.
Petrov (US 2016/0012104 A1): Petrov teaches a content selection system that selects content in part on a duration of engagement of the user with various types of content, but does not teach advertiser supplied target engagement times.
Matz (US 7212979 B1): Matz teaches a desirable subscriber system that allows an analyst to select subscribers that tend to view an entirety of a program or an advertisement, but does not teach advertiser supplied target engagement times.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688